Wright, J.,
dissenting. Today the majority holds that the paramount objectives of R.C. Chapter 119 are to require full disclosure by rulemaking agencies when they propose rules and to provide parties interested in a proposed rule an adequate opportunity to be heard. With this I cannot argue. The majority then finds an incomplete disclosure to be complete. From this I dissent.
R.C. Chapter 119, Ohio’s Administrative Procedure Act, provides a fixed unambiguous formula through which the General Assembly has granted legislative authority to the executive branch. The General Assembly has delegated this authority under the strict proviso that rulemaking agencies must follow the proper procedures:
“Every agency authorized by law to adopt, amend, or rescind rules shall comply with the procedure prescribed in sections 119.01 to 119.13, inclusive, of the Revised Code, for the adoption, amendment, or rescission of rules. Unless otherwise specifically provided by law, the failure of any agency to comply with such procedure shall invalidate any rule or amendment adopted, or the rescission of any rule.” R.C. 119.02. See McLean Trucking Co. v. Lindley (1982), 70 Ohio St. 2d 106, 116, 24 O.O. 3d 187, 193, 435 N.E. 2d 414, 420; Bd. of Trustees of Ohio State Univ. v. Dept. of Admin. Services (1981), 68 Ohio St. 2d 149, 153-154, 22 O.O. 3d 383, 386-387, 429 N.E. 2d 428, 431-432.
The Ohio Environmental Protection Agency (“EPA”) failed to comply with the requirements of R.C. Chapter 119. R.C. 119.03 requires that a fiscal analysis, as provided for in R.C. 127.18, accompany each copy of a proposed rule filed pursuant to R.C. Chapter 119. R.C. 127.18(E) requires the Joint Committee on Agency Rule Review (“JCARR”) to provide the form on which the fiscal analysis is to be completed. R.C. 127.18(B) mandates seven inquiries that JCARR must include in the fiscal analysis form. The sixth inquiry requests “[a] summary of the estimated cost of compliance with the rule to all directly affected persons[.]” To this inquiry, the EPA responded: “Costs cannot be determined at this time. Waste-load allocation modeling must be performed *27to determine whether more stringent water pollution controls will be required from the regulated community.” In spite of this failure and R.C. 127.18(C)’s mandate that the fiscal analysis be “completely and accurately prepared,” the majority found substantial compliance with R.C. Chapter 119.
The majority supports this holding by finding that JCARR has discretion to determine what constitutes a complete and accurate fiscal analysis. To support that proposition the majority cites R.C. 127.18(C): “* * *The joint committee on agency rule review shall not accept any proposed rule for filing unless a copy of the rule summary and fiscal analysis of the proposed rule, completely and accurately prepared, has been attached to each copy of the proposed rule.” (Emphasis added.) This statutory provision vests no discretion with the EPA; it reads “shall,” not “may.”
The majority appears to reach the conclusion that JCARR has discretion in reviewing a fiscal analysis based upon JCARR’s development of the fiscal analysis form and later use of the completed form. Although JCARR creates the form, the law requires that the form contain data concerning the economic impact on those persons directly affected by the proposed rule. R.C. 127.18(B)(6). Further, although JCARR uses the completed fiscal analysis in its review of a proposed rule, R.C. 119.03(B) requires that the fiscal analysis also be filed with the Secretary of State for public review and with the Legislative Service Commission for its use.
More troublesome than the majority’s analysis is the majority’s decision to afford the legislative veto provisions an import that the General Assembly expressly withheld. JCARR uses the fiscal analysis in determining whether to recommend a legislative veto. R.C. 119.03(I)(l)(d) provides that JCARR may recommend a concurrent resolution in the General Assembly to veto a proposed rule if the fiscal analysis is inaccurate or incomplete. R.C. 119.03 (I)(3) provides that the General Assembly’s failure to veto a proposed rule does not validate the rule or the procedure by which the rule was promulgated. The majority today eliminates R.C. 119.03(I)(3) from the laws of Ohio in cases where JCARR does not act, regardless of what information is omitted from a fiscal analysis. This is most unfortunate. Presumably, if JCARR chooses not to require a fiscal analysis, a rulemaking agency need not file one at all.
By removing judicial review of the fiscal analysis, the majority has held in fact and effect that, in spite of its inclusion in R.C. 119.03, the fiscal analysis is not part of the procedure set forth in R.C. Chapter 119. Because I believe the legislature has expressed a clear intent to require rulemaking agencies to prepare a complete and accurate fiscal analysis that considers and documents the costs a proposed rule would impose on those directly affected by it, I dissent.
H. Brown, J., concurs in the foregoing dissenting opinion.